ARNOLD, Judge.
The court granted summary judgment on the ground that the contract was invalid for failure to comply with G.S. 153-130, a section of the General Statutes which was then in force but has since been repealed. This section provided in part:
“ ... No contract . . . requiring the payment of money [by a county] shall be valid unless the same be in writing, and unless the same shall have printed, written or type*153written thereon a statement signed by the county accountant as follows: ‘Provision for the payment of moneys to fall due under this agreement has been made by appropriation duly made or by bonds or notes duly authorized, as required by the “County Fiscal Control Act.” ’ ”
The required language was omitted from the contract between Rockingham County and L. A. Reynolds Company. Therefore, nothing else appearing, the contract was invalid.
Rockingham County argues that G.S. 153-2.1 creates an exception to G.S. 153-130. G.S. 153-2.1 applies to “continuing contracts,” that is, contracts “some portion of which or all of which may be performed in an ensuing fiscal year.” Thus, G.S. 153-2.1 pertains to the contract before us. The statute stipulates that “no [continuing] contract shall be entered into unless sufficient funds have been appropriated to meet any amount to be paid ... in the fiscal year in which the contract is made.” The statute concludes, saying, “The statement required by G.S. 153-130 . . . shall be placed on a continuing contract only if sufficient funds have been appropriated to meet the amount to be paid ... in the fiscal year in which the contract is made.” (Emphasis added.)
The word “only” does not mean that some continuing contracts are excluded from the G.S. 153-130 requirement of certification. It simply means thaat the required certification shall not be made unless the necessary appropriations have been authorized. If no such appropriation has been made, the county is prohibited from entering into the continuing contract.
Summary judgment for defendants was properly entered. The contract did not include the statement required by G.S. 153-130, and it was thus invalid.
Affirmed.
Judges Morris and Hedrick concur.